DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 09/01/2022, with respect to the rejections under U.S.C. 101 have been fully considered and are persuasive. Specifically the newly amended structure of the implantable device containing the electrodes and accelerometer provides enough structure to provide significantly more than the abstract idea.  The rejections under U.S.C. 101 have been withdrawn. 
Applicant’s arguments with respect to the rejections under U.S.C. 103 have been considered,  but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground(s) of rejection is made in view of Wada, Saito, and Zhou.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2008173280 (cited on the 12/20/2021 IDS) awarded to Wada, hereinafter Wada, in view of JP Publication 2009254611 awarded to Saito, hereinafter Saito, further in view of U.S. Patent Publication 20100198308 awarded to Zhou et al, hereinafter Zhou. All cited paragraphs from Wada and Saito are from the English translations provided. 
Regarding Claim 1, Wada teaches a medical device system configured to detect one or more coughs of a patient (abstract), the medical device system comprising: a medical device comprising: a plurality of electrodes configured to collect an electrogram (EGM) signal (Para. 0040-0041), wherein the EGM signal includes noise indicative of one or more muscle movements that occur during a cough (Para. 0046); and an accelerometer configured to collect an accelerometer signal, wherein the accelerometer signal is indicative of one or more patient movements that occur during a cough (Para. 0089 discusses that motion detector 20 can be used with the EGM embodiment, Para. 0081 discusses motion detector 20 detecting coughs by patient movements); and processing circuitry configured to: identify, in the EGM signal, a segment of the EGM signal including the noise indicative of one or more respiratory muscle movements occurring during a cough (Para. 0045-0046, Fig. 5a/5b); identify, in response to identifying the segment of the EGM signal, a segment of the accelerometer signal which is collected over a period of time, wherein the period of time in which the accelerometer signal is collected corresponds to a period of time in which the segment of the EGM signal is collected (Para. 0089 states that the cough can be detected by both signals, and both signals would need to look at the same time period to identify the specific cough); determine whether a parameter value associated with the segment of the accelerometer signal is greater than a threshold parameter value (Para. 0083, Fig. 10); and increment, based on the parameter value associated with the segment of the accelerometer signal being greater than the threshold parameter value and based on identifying the segment of the EGM signal including the noise indicative of the one or more respiratory muscle movements (Para. 0078-0088), a cough count value (Para. 0036). Wada does not teach wherein the one or more respiratory muscle movements that occur during the cough are separate from cardiac activity that occurs during the cough, or wherein the system contains an implantable medical device containing an accelerometer and electrodes, or wherein a cough rate is detected and an alert provided that the patient’s condition is worsening.
However, in the art of cough detection, Saito teaches the detection of an EGM signal (pg 1, Line 21) that detects respiratory myoelectric signals for cough detection (Pg 2, Lines 18-19, Examiner notes that myoelectric signals are electrical signals produced by muscle movement, see https://www.pcmag.com/encyclopedia/term/myoelectric). Further, in the art of cough detection, Zhou teaches the usage of an implantable medical device (implantable cardiac device (ICD) 16, Para. 0026) comprising an accelerometer (Para. 0037, ICD and/or INS 26 can then determine the patient posture state of patient 12 using any suitable technique, such as based on an accelerometer”. It is the Examiner’s position that the accelerometer would inherently be inside the housing and not exposed to the internal bodily fluids) and electrodes in a housing (Para. 0003, “For example, electrodes or sensors may be located at a distal portion of the lead. A proximal portion of the lead may be coupled to an implantable medical device housing, which may contain electronic circuitry such as stimulation generation and/or sensing circuitry”) that detect a cough rate of a patient and motivation for doing so (Para. 0036, “Changes in the frequency or intensity of cough (e.g., as indicated by the acoustic sensor alone or in combination with patient motion) when patient 12 is sleeping or lying down can indicate that the patient's cough worsens when patient 12 is lying down”), and alerting when coughing increases (Para. 0172, “In certain cases, ICD 16 or INS 26 may directly analyze collected diagnostic data and generate any corresponding reports or alerts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada by Saito, i.e. by using the EGM sensors of Wada to detect respiratory muscle movements instead of cardiac movements, for the predictable purpose of simply substituting one known method of detecting a cough for another. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada by Zhou, i.e. by using the device of Zhou to detect the needed parameters for the method/system of Wada, as applying the known technique of using an implantable device for detection of cardiac signals as shown in Zhou would yield the predictable result of improving the device of Wada in the same way. Finally, it would have been obvious to further modify Wada by Zhou, i.e. by detecting a cough rate and alerting when the cough rate increases, as it is shown above in Zhou that detection of an increased heart rate indicates a worsening of patient condition. 
	Regarding Claim 2, Wada modified by Saito makes obvious the medical device system of Claim 1, as set forth in the rejection to Claim 1 above. Wada further teaches wherein the EGM signal comprises a first sequence of EGM samples, and wherein to identify the segment of the EGM signal, the processing circuitry is configured to: generate a second sequence of EGM samples, wherein the second sequence of EGM samples represents a derivative of the first sequence of EGM samples (Para. 0047, waveform slope analysis requires taking a derivative of the first sequence of EGM samples, creating a second sequence).

Regarding Claim 11, Wada modified by Saito makes obvious the medical device system of Claim 1, as set forth in the rejection to Claim 1 above. Wada further teaches wherein the period of time in which the segment of the accelerometer signal is collected is the same as the period of time in which the segment of the EGM signal is collected (Para. 0089 states that the cough can be detected by both signals, and both signals would need to look at the same time period to identify the specific cough).

Regarding Claim 12, Wada modified by Saito makes obvious the medical device system of Claim 1, as set forth in the rejection to Claim 1 above. Wada further teaches wherein the period of time in which the segment of the accelerometer signal is collected overlaps with the period of time in which the segment of the EGM signal is collected (Para. 0089 states that the cough can be detected by both signals, and both signals would need to look at the same time period to identify the specific cough).

Regarding Claim 13, Wada teaches a method comprising: collecting, using a plurality of electrodes of a medical device, an electrogram (EGM) signal (Para. 0040-0041), wherein the EGM signal is indicative of one or more respiratory muscle movements that occur during a cough (Para. 0046, Para. 0078); collecting, using an accelerometer of the medical device, an accelerometer signal, wherein the accelerometer signal includes noise indicative of one or more patient movements that occur during a cough (Para. 0089 discusses that motion detector 20 can be used with the EGM embodiment, Para. 0081 discusses motion detector 20, acting as an accelerometer, detecting coughs by patient movements); identifying, in the EGM signal, a segment of the EGM signal including the noise indicative of one or more respiratory muscle movements occurring during a cough (Para. 0045-0046, Fig. 5a/5b, Para. 0078); identifying, in response to identifying the segment of the EGM signal, a segment of the accelerometer signal which is collected over a period of time, wherein the period of time in which the accelerometer signal is collected corresponds to a period of time in which the segment of the EGM signal is collected (Para. 0089 states that the cough can be detected by both signals, and both signals would need to look at the same time period to identify the specific cough); determining whether a parameter value associated with the segment of the accelerometer signal is greater than a threshold parameter value (Para. 0083, Fig. 10); and incrementing, based on the parameter value associated with the segment of the accelerometer signal being greater than the threshold parameter value and based on identifying the segment of the EGM signal including the noise indicative of the one or more respiratory muscle movements (Para. 0078, 0088), a cough count value (Para. 0036). Wada does not teach wherein the one or more respiratory muscle movements that occur during the cough are separate from cardiac activity that occurs during the cough, or wherein the system contains an implantable medical device containing an accelerometer and electrodes, or wherein a cough rate is detected and an alert provided that the patient’s condition is worsening.
However, in the art of cough detection, Saito teaches the detection of an EGM signal (pg 1, Line 21) that detects respiratory myoelectric signals for cough detection (Pg 2, Lines 18-19, Examiner notes that myoelectric signals are electrical signals produced by muscle movement, see https://www.pcmag.com/encyclopedia/term/myoelectric). Further, in the art of cough detection, Zhou teaches the usage of an implantable medical device (implantable cardiac device (ICD) 16, Para. 0026) comprising an accelerometer (Para. 0037, ICD and/or INS 26 can then determine the patient posture state of patient 12 using any suitable technique, such as based on an accelerometer”. It is the Examiner’s position that the accelerometer would inherently be inside the housing and not exposed to the internal bodily fluids) and electrodes in a housing (Para. 0003, “For example, electrodes or sensors may be located at a distal portion of the lead. A proximal portion of the lead may be coupled to an implantable medical device housing, which may contain electronic circuitry such as stimulation generation and/or sensing circuitry”) that detect a cough rate of a patient and motivation for doing so (Para. 0036, “Changes in the frequency or intensity of cough (e.g., as indicated by the acoustic sensor alone or in combination with patient motion) when patient 12 is sleeping or lying down can indicate that the patient's cough worsens when patient 12 is lying down”), and alerting when coughing increases (Para. 0172, “In certain cases, ICD 16 or INS 26 may directly analyze collected diagnostic data and generate any corresponding reports or alerts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada by Saito, i.e. by using the EGM sensors of Wada to detect respiratory muscle movements instead of cardiac movements, for the predictable purpose of simply substituting one known method of detecting a cough for another. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada by Zhou, i.e. by using the device of Zhou to detect the needed parameters for the method/system of Wada, as applying the known technique of using an implantable device for detection of cardiac signals as shown in Zhou would yield the predictable result of improving the device of Wada in the same way. Finally, it would have been obvious to further modify Wada by Zhou, i.e. by detecting a cough rate and alerting when the cough rate increases, as it is shown above in Zhou that detection of an increased heart rate indicates a worsening of patient condition. 
	Regarding Claim 14, Wada modified by Saito makes obvious the method of Claim 13, as set forth in the rejection to Claim 13 above. Wada further teaches wherein the EGM signal comprises a first sequence of EGM samples, and wherein identifying the segment of the EGM signal comprises: generating a second sequence of EGM samples, wherein the second sequence of EGM samples represents a derivative of the first sequence of EGM samples (Para. 0047 waveform slope analysis requires taking a derivative of the first sequence of EGM samples, creating a second sequence).

Regarding Claim 20, Wada teaches a non-transitory computer-readable medium comprising instructions for causing one or more processors to: detect an electrogram (EGM) signal, wherein the EGM signal is indicative of one or more respiratory muscle movements (Para. 0078) that occur during a cough (Para. 0040); collect an accelerometer signal, wherein the accelerometer signal is indicative of one or more patient movements that occur during a cough (Para. 0089 discusses that motion detector 20 can be used with the EGM embodiment, Para. 0081 discusses motion detector 20 detecting coughs by patient movements); identify, in the EGM signal, a segment of the EGM signal including the noise indicative of one or more respiratory muscle movements occurring during a cough (Para. 0045-0046, Fig. 5a/5b, Para. 0078); identify, in response to identifying the segment of the EGM signal, a segment of the accelerometer signal which is collected over a period of time, wherein the period of time in which the accelerometer signal is collected corresponds to a period of time in which the segment of the EGM signal is collected (Para. 0089 states that the cough can be detected by both signals, and both signals would need to look at the same time period to identify the specific cough); determine whether a parameter value associated with the segment of the accelerometer signal is greater than a threshold parameter value (Para. 0083, Fig. 10); and increment, based on the parameter value associated with the segment of the accelerometer signal being greater than the threshold parameter value and based on identifying the segment of the EGM signal including the noise indicative of the one or more respiratory muscle movements (Para. 0078, Para. 0088), a cough count value (Para. 0036).
Wada does not teach wherein the one or more respiratory muscle movements that occur during the cough are separate from cardiac activity that occurs during the cough, or wherein the system contains an implantable medical device containing an accelerometer and electrodes, or wherein a cough rate is detected and an alert provided that the patient’s condition is worsening.
However, in the art of cough detection, Saito teaches the detection of an EGM signal (pg 1, Line 21) that detects respiratory myoelectric signals for cough detection (Pg 2, Lines 18-19, Examiner notes that myoelectric signals are electrical signals produced by muscle movement, see https://www.pcmag.com/encyclopedia/term/myoelectric). Further, in the art of cough detection, Zhou teaches the usage of an implantable medical device (implantable cardiac device (ICD) 16, Para. 0026) comprising an accelerometer (Para. 0037, ICD and/or INS 26 can then determine the patient posture state of patient 12 using any suitable technique, such as based on an accelerometer”. It is the Examiner’s position that the accelerometer would inherently be inside the housing and not exposed to the internal bodily fluids) and electrodes in a housing (Para. 0003, “For example, electrodes or sensors may be located at a distal portion of the lead. A proximal portion of the lead may be coupled to an implantable medical device housing, which may contain electronic circuitry such as stimulation generation and/or sensing circuitry”) that detect a cough rate of a patient and motivation for doing so (Para. 0036, “Changes in the frequency or intensity of cough (e.g., as indicated by the acoustic sensor alone or in combination with patient motion) when patient 12 is sleeping or lying down can indicate that the patient's cough worsens when patient 12 is lying down”), and alerting when coughing increases (Para. 0172, “In certain cases, ICD 16 or INS 26 may directly analyze collected diagnostic data and generate any corresponding reports or alerts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada by Saito, i.e. by using the EGM sensors of Wada to detect respiratory muscle movements instead of cardiac movements, for the predictable purpose of simply substituting one known method of detecting a cough for another. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada by Zhou, i.e. by using the device of Zhou to detect the needed parameters for the method/system of Wada, as applying the known technique of using an implantable device for detection of cardiac signals as shown in Zhou would yield the predictable result of improving the device of Wada in the same way. Finally, it would have been obvious to further modify Wada by Zhou, i.e. by detecting a cough rate and alerting when the cough rate increases, as it is shown above in Zhou that detection of an increased heart rate indicates a worsening of patient condition. 

Claims 3-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2008173280 awarded to Wada, hereinafter Wada, in view of JP Publication 2009254611 awarded to Saito, hereinafter Saito, further in view of U.S. Patent Application 20110152698 awarded to Greenhut et al, hereinafter Greenhut.
Regarding Claims 3 and 15, Wada modified by Saito makes obvious the medical device system of Claim 2 and the method of Claim 14, as set forth in the rejections to Claims 2 and 14 above. Wada further discusses the usage of slope reversals in EGM waveform analysis (Para. 0047). Wada does not teach wherein to identify the segment of the EGM signal, the processing circuitry is further configured to: identify, based on the second sequence of EGM samples, a set of slope reversals in a portion of the first sequence of EGM samples; and determine if a number of slope reversals in the set of slope reversals is greater than a threshold number of slope reversals. 
However, in the art of cough detection through the use of EGM detection, Greenhut teaches analysis of an EGM signal using slope reversals (Para. 0031, discussing threshold analysis done for pressure readings can be done for EGM readings, and further discusses comparing slope reversals to a threshold to identify a motion related noise). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada modified by Saito by Greenhut, i.e. using the EGM analysis of Greenhut in the system of Wada, for the predictable purpose of using the known technique of Greenhut to improve the EGM waveform analysis of the similar cough detection system of Wada. 

Regarding Claims 4 and 16, Wada modified by Saito and Greenhut makes obvious the medical device system of Claim 3 and the method of Claim 15, as set forth in the rejections to Claim 3 and Claim 15 above. Wada further discusses the usage of slope reversals in EGM waveform analysis (Para. 0047). Wada does not teach wherein identifying the set of slope reversals comprises: selecting a portion of the second sequence of EGM samples corresponding to the portion of the first sequence of EGM samples; identifying a set of zero crossing events in the second sequence of EGM samples, wherein each zero crossing event of the set of zero crossing events represents an event in which a sign of a magnitude of a first EGM sample of the second sequence of EGM samples is different than a sign of a magnitude of a second EGM sample of the second sequence of EGM samples, wherein the second EGM sample is consecutive to the first EGM sample; calculating an intensity value corresponding to each identified zero crossing event of the set of zero crossing events, wherein the intensity value represents a difference between the first EGM sample corresponding to the respective zero crossing event and the second EGM sample corresponding to the respective zero crossing event; determining whether the intensity value corresponding to each identified zero crossing event of the set of zero crossing events is greater than a threshold intensity value; and identifying the set of slope reversals as including each zero crossing event of the set of zero crossing events where the respective intensity value is greater than the threshold intensity value. 
However, in the art of cough detection through the use of EGM detection, Greenhut teaches analysis of an EGM signal using slope reversals and zero crossing events and the creating of a threshold baselines of these values, and further analysis (Para. 0030 discusses the use of zero-crossing events and ways of calculating a reverse slope change, Para. 0031 discussing threshold analysis done for pressure readings can be done for EGM readings, and further discussing the calculation and identification of a baseline/threshold value to calculate/identify a reverse slope event) and the identification of an intensity value based on the aforementioned EGM signals (Fig. 4b, Para. 0040 discusses this analysis being done based on a change in the baseline of time and magnitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada modified by Saito and Greenhut further by Greenhut, i.e. using the EGM analysis of Greenhut in the system of Wada, for the predictable purpose of using the known technique of Greenhut to improve the waveform analysis of the similar cough detection system of Wada. 

Regarding Claims 5 and 17, Wada modified by Saito and Greenhut makes obvious the medical device system of Claim 3 and the method of Claim 16, as set forth in the rejections to Claims 3 and 16 above. Wada further discusses the usage of slope reversals in EGM waveform analysis (Para. 0047). Wada does not teach wherein to identify the segment of the EGM signal, the processing circuitry is further configured to: calculate a median intensity value of the set of slope reversals; determine whether the median intensity value of the set of slope reversals is greater than a threshold median intensity value; and identify, if the number of slope reversals in the set of slope reversals is greater than the threshold number of slope reversals and if the median intensity value is greater than the threshold median intensity value, the segment of the second sequence of EGM samples as the segment of the EGM signal. 
However, in the art of cough detection through the use of EGM detection, Greenhut teaches analysis of EGM data using slope reversals, and the averaging of the baseline to determine abnormalities from the baseline signal (Para. 0030 discusses the use of zero-crossing events and ways of calculating a reverse slope change, Para. 0031 discussing threshold analysis done for pressure readings can be done for EGM readings, and further discussing the calculation and identification of a baseline/threshold value to calculate/identify a reverse slope event) and the identification of an intensity value based on the aforementioned EGM signals (Fig. 4b, Para. 0040 discusses this analysis being done based on a change in the baseline of time and magnitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada modified by Saito and Greenhut further by Greenhut, i.e. using the EGM analysis of Greenhut in the system of Wada, for the predictable purpose of using the known technique of Greenhut to improve the waveform analysis of the similar cough detection system of Wada. 

Regarding Claims 6 and 18, Wada modified by Saito and Greenhut makes obvious the medical device system of Claim 3 and the method of Claim 16, as set forth in the rejections to Claim 3 and Claim 16 above. Wada further discusses the usage of slope reversals in EGM waveform analysis (Para. 0047). Wada does not teach wherein to identify the segment of the EGM signal, the processing circuitry is further configured to: calculate a sum of the respective intensity values corresponding to each slope reversal of the set of slope reversals; determine whether the sum is greater than a threshold sum value; and identify, if the number of slope reversals in the set of slope reversals is greater than the threshold number of slope reversals and if the sum is greater than the sum value, the segment of the sequence of EGM samples as the segment of the EGM signal. 
However, in the art of cough detection through the use of EGM detection, Greenhut teaches analysis of EGM data using slope reversals, and the averaging of the baseline to determine abnormalities from the baseline signal (Para. 0030 discusses the use of zero-crossing events and ways of calculating a reverse slope change, Para. 0031 discussing threshold analysis done for pressure readings can be done for EGM readings, and further discussing the calculation and identification of a baseline/threshold value to calculate/identify a reverse slope event) and the identification of an intensity value based on the aforementioned EGM signals (Fig. 4b, Para. 0040 discusses this analysis being done based on a change in the baseline of time and magnitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada modified by Saito and Greenhut further by Greenhut, i.e. using the EGM analysis of Greenhut in the system of Wada, for the predictable purpose of using the known technique of Green hut to improve the waveform analysis of the similar cough detection system of Wada. 

Regarding Claim 7, Wada modified by Saito and Greenhut makes obvious the medical device system of Claim 3, as set forth in the rejection to Claim 3 above. Wada further discusses the usage of slope reversals in EGM waveform analysis (Para. 0047). Wada does not teach wherein to determine the set of slope reversals in the portion of the second sequence of EGM samples, the processing circuitry is configured to: detect, in the first sequence of EGM samples, an R-wave; identify a window of EGM samples of the second sequences of EGM samples following the R-wave; identify a set of slope change events within the window of EGM samples; determine an intensity value corresponding to each slope change event of the set of slope change events; and determine, in response to the intensity value corresponding to a respective slope change event of the set of slope change events being greater than a threshold intensity value, that the respective slope change event represents a slope reversal of the set of slope reversals. 
However, in the art of cough detection through the use of EGM detection, Greenhut teaches analysis of EGM data using R-waves as a start and end point for the baseline calculations, and the analysis of slope change events using that baseline (Para. 0030 discusses selecting an analysis interval when an R-wave is detected, and discusses ways of calculating a reverse slope change, and further discussing the calculation and identification of a baseline/threshold value to calculate/identify a reverse slope event) and the identification of an intensity value based on the aforementioned EGM signals (Fig. 4b, Para. 0040 discusses this analysis being done based on a change in the baseline of time and magnitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada modified by Saito and Greenhut further by Greenhut, i.e. using the EGM analysis of Greenhut in the system of Wada, for the predictable purpose of using the known technique of Green hut to improve the similar system of Wada.  

Claims 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2008173280 awarded to Wada, hereinafter Wada, in view of JP Publication 2009254611 awarded to Saito, hereinafter Saito, further in view of WO Patent Application 2016014135 awarded to Schmidt (cited on the 12/20/2021 IDS), hereinafter Schmidt.
Regarding Claims 8 and 19, Wada in view of Saito makes obvious the medical device system of Claim 1 and the method of Claim 13, as set forth in the rejections to Claim 1 and Claim 13 above. Wada does not teach wherein the processing circuitry is further configured to: determine, based on the cough count value, a cough rate associated with the patient over a period of time, wherein the cough rate represents a number of coughs detected per unit time; and identify, in response to the cough rate increasing by a predetermined amount over the period of the time, an occurrence of a patient condition. 
However, in the art of cough detection, Schmidt teaches counting coughs per unit time and identifying an occurrence of a patient condition (Pg. 19, Lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada modified by Saito by Schmidt, i.e. by using the method of Schmidt above as the cough counting of Wada, for the predictable purpose of using the known technique of Schmidt’s cough count analysis in Schmidt’s cough detection device to improve the cough detection device of Wada in the same way. Therefore Claims 8 and 19 are unpatentable over Wada in view of Schmidt. 

Regarding Claim 9, Wada modified by Saito and Schmidt makes obvious the medical device system of Claim 8, as shown in the rejection to Claim 8 above. Wada does not teach wherein the processing circuitry is further configured to output an alert indicting the occurrence of the patient condition identified by the processing circuitry. 
However, in the art of cough detection, Schmidt teaches the outputting of an alert based on a cough count reaching a certain threshold that indicates a patient condition (Pg. 19, Line 24 to Pg. 20, Line 2 discusses cough counts relating to a patient condition after crossing a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wada modified by Saito and Schmidt again by Schmidt, i.e. by adding the alert system of Schmidt to the cough counting system of Wada modified by Schmidt, for the predictable purpose of using the known technique of Schmidt’s cough count analysis in Schmidt’s cough detection device to improve the cough detection device of Wada in the same way. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2008173280 awarded to Wada, hereinafter Wada, in view of JP Publication 2009254611 awarded to Saito, hereinafter Saito, further in view of U.S. Patent Application 20110245688 awarded to Arora et al, hereinafter Arora.
Regarding Claim 10, Wada modified by Saito makes obvious the medical device system of Claim 1, as set forth in the rejection to Claim 1 above. Wada does not teach wherein the accelerometer signal represents a three-axis accelerometer signal comprising a vertical axis accelerometer signal vector, a lateral axis accelerometer signal vector, and a frontal axis accelerometer signal vector, and wherein to determine whether the parameter value associated with the segment of the accelerometer signal is greater than the threshold parameter value, the processing circuitry is configured to: determine whether a frontal parameter value associated with the frontal axis accelerometer signal vector is greater than a threshold frontal parameter value. 
However, in the art of cough detection through electrical impulse monitoring, Arora teaches a 3 axis accelerometer (Para. 0024, Lines 5-6, “The accelerometer graph 152 includes data for each of the three directions, as represented by plot 156 (X-axis), plot 158 (Y-axis), and plot 160 (Z-axis)) that determines whether any of the 3 axes records a signal outside of a threshold (Para. 0025 discusses the effects of cough-induced noise on the accelerometer and a threshold being used for future detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada modified by Saito by Arora, i.e. by replacing Wada’s accelerometer with Arora’s and recording data as taught by Arora, for the predictable purpose of simply substituting the accelerometers and modifying Wada’s method by the known method of Arora’s accelerometer signal monitoring to improve Wada’s cough detection device in the same way. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. to 5:00 p.m. PST M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 
/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792